Citation Nr: 1227843	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  04-04 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for a back disorder. 

2.  Entitlement to service connection for a right hip disorder. 

3.  Entitlement to service connection for a left hip disorder.

(The issue of entitlement to a level of priority higher than Priority Group 7c for purposes of basic eligibility for enrollment in the Department of Veterans Affairs (VA) Healthcare System in 2006 will be the subject of a separate decision issued simultaneously with this decision under the docket number 07-17 604A.)


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney



WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to February 1976. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut that in pertinent part denied reopening a claim for service connection for a back condition and denied service connection for right and left hip conditions. 

In March 2005 the Veteran testified before a Decision Review Officer (DRO) at the RO.  A transcript of that hearing is of record.  In March 2006 the Veteran testified at a videoconference hearing before a Veterans Law Judge (VLJ) who is no longer employed by the Board.  A transcript of that hearing is also of record.  The Veteran was informed by letter dated in April 2012 that the individual who presided at the hearing was no longer an employee of the Board.  He was also informed of his options for another Board hearing.  The Veteran responded that he did not wish to appear at a hearing; therefore, the Board will proceed based on the evidence of record.   

In May 2008, the Board found in pertinent part that new and material evidence had been submitted sufficient to reopen the claim for service connection for a back disorder, and denied the claims for service connection for a back disorder and service connection for right and left hip disorders.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court). 

In a December 2008 Joint Motion for Remand, the Secretary of Veterans Affairs and the Veteran, through his representative, moved that the May 2008 Board decision be vacated and remanded.  The Court granted the motion by Order in December 2008. 

The Board remanded the claims for further development in August 2009; and when the case was most recently before the Board in April 2011, it was again remanded for additional evidentiary development.  It has since been returned to the Board for further appellate action.  


REMAND

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.   

In the April 2011 remand, the Board instructed the RO to forward the claims file to the physician who conducted the March 2010 VA examination, if available, for a supplemental medical opinion as the physician concluded that he could not resolve the etiology of degenerative joint disease (DJD) of the bilateral hip joints or DJD of the lumbosacral spine without resorting to mere speculation. 

The Court has stated that before the Board can rely on an examiner's conclusion that an etiology opinion would be speculative, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence.  Jones v. Shinseki, 23 Vet. App. 382, 393-94 (2010). 

No action was taken by the RO in response to the Board's April 2011 remand.  Consequently, the Board continues to find that it is unclear why the physician was unable to render an etiological opinion without resorting to speculation.  As such, an additional remand to the RO is in order.  See Stegall, 11 Vet. App. at 271. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should forward the claims file to the physician who conducted the March 2010 VA examination, if available, for a supplemental medical opinion.  The claims folders must be made available to the physician for review of the case.  A notation to the effect that this review took place should be included in the examination report. 

The physician should discuss the Veteran's various injuries, both during and after service (as discussed in the April 2011 remand), and provide an opinion as to the whether it is at least as likely as not (50 percent probability or greater) that the current back and/or hip disorders were incurred or aggravated as a result of active service.  

If the physician opines that it is at least as likely as not that the current back disorder was incurred in or aggravated by service, he should opine as to whether it is at least as likely as not (50 percent or greater probability) that the current right and/or left hip disorders were caused or aggravated by his back disorder. 

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and fully explain why an opinion cannot be provided without resort to speculation. 

If further examination is deemed necessary, including if the physician who conducted the March 2010 VA examination is no longer available, the RO should arrange for the Veteran to undergo VA examination to obtain the above-noted opinion.  The entire claims file, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a notation to the effect that review of the claims file took place should be included in the examination report.  

The examination report should also include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report. 

2.  The RO should undertake any additional development it determines to be warranted.

3.  Then, the RO should readjudicate the issues on appeal based on a de novo review of the record.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


